UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1919


STARSHA M. SEWELL, M.Ed.,

                    Plaintiff - Appellant,

             v.

WESTAT,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Roger W. Titus, Senior District Judge. (8:16-cv-00158-RWT)


Submitted: January 22, 2018                                       Decided: January 24, 2018


Before DUNCAN, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Starsha Sewell, Appellant Pro Se. Todd James Horn, Lillian Lane Reynolds, VENABLE,
LLP, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Starsha M. Sewell appeals the district court’s orders denying three post-judgment

motions. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Sewell v. Westat, No. 8:16-cv-00158-

RWT (D. Md. July 6 & 31, 2017; Aug. 11, 2017). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                            AFFIRMED




                                            2